Title: From George Washington to Samuel Chase, 5 February 1777
From: Washington, George
To: Chase, Samuel



Sir
Head Quarters Morris Town 5th Feby 1777

I have yours of the 23d January inclosing a Resolution of Congress, whereby you are appointed one of seven Gentlemen to enquire into the Conduct of the British and Hessian Officers towards the Officers and Soldiers in the Service of the States and towards the Inhabitants of the States of New Jersey and New York.
To take a particular account of all the Ravages and devastations would be endless, I shall therefore employ some proper person to take the Depositions of people in different parts of the province of New Jersey who have been plundered after having taken protection and subscribed the Declaration.
One thing I must remark in favor of the Hessians, and that is, that our people who have been prisoners generally agree that they recd much kinder treatment from them than from the British Officers and Soldiers. The Barbarities at princetown were all committed by the British, there being no Hessians there. I sent Genl Howe a deposition taken from Lieut. Yates who afterwards died of the wounds he recd after he surrendered, but you will see by Copy of a letter transmitted to Congress that Genl Howe disavows and reprobates all such proceedings. There has been another Instance of Barbarity in a Skirmish on the 1st of this Month. Lieut. Kelly of the 5th Virginia Regt was slightly wounded in the Thigh, but before he could get off the Feild he was overtaken and cruelly murthered. Genl Stephen sent in a flag to Sr William Erskine complaining of this savage Manner of carrying on war, but I do not know his answer. I have heard that orders were given at Trenton to make no prisoners, but kill all that fell into their Hands, but of this there is no proof.
